Citation Nr: 9934890	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-50 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for hearing loss of the 
right ear.

2. Entitlement to a disability evaluation greater than 10 
percent for tinnitus.

3. Entitlement to a compensable disability evaluation for 
residuals of post left tympanoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from August 1983 to January 
1987 and from July 1987 to February 1990.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA), St. 
Petersburg, Regional Office (RO) rating decisions dated in 
December 1992.  This case was before the Board in March 1998, 
at which time the issues of service connection for hearing 
loss of the left ear and cervical strain with headaches were 
granted; the issue of service connection for a bilateral knee 
disorder was denied; and the issues of service connection for 
a hearing loss of the right ear and an increased evaluation 
for tinnitus with residuals of post left tympanoplasty were 
remanded.  The case is again before the Board for final 
appellate review.  

During the pendency of the appeal, the veteran moved to 
Michigan, and the Detroit, MI, RO, currently has jurisdiction 
of the claims file.  


FINDINGS OF FACT

1.  The claim for service connection right hearing loss 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the appeal as to increased ratings has been 
obtained by the RO.

3.  The competent and probative evidence of record 
demonstrates the veteran to have chronic, bilateral tinnitus; 
the veteran is in receipt of the maximum schedular rating for 
such disability.

4.  The veteran is receiving the maximum schedular rating for 
residuals of post left tympanoplasty; the medical evidence 
shows no findings of associated disability.

5.  The competent and probative evidence of record does not 
show any unusual or exceptional disability picture so as to 
render application of the regular schedular standards 
impractical.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a right ear 
hearing loss disability.  38 U.S.C.A. §§ 1131, 5107 (a)(b) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b) (1), 4.87a, 
Diagnostic Code 6260 (1998); §§ 3.321(b) (1), 4.87, 
Diagnostic Code 6260 (1999).

3.  The criteria for a compensable rating for residuals of 
post left tympanoplasty have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, 
Diagnostic Code 6211 (1998); §§ 3.321(b)(1), 4.87, Diagnostic 
Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records shows that 
a report of an examination dated in July 1983, for purposes 
of entry onto active duty, was silent for any pertinent 
finding regarding bilateral hearing loss.  An audiometric 
examination showed the auditory thresholds were 10, 5, 5, 0, 
5, and 0, decibels for the right ear at the frequencies of 
500, 1000, 2000, 3000, 4000, and 6000 Hertz. 

In September 1983, the veteran was treated for complaints of 
fluid running from the left ear of 3 days' duration.  The 
emergency care notes indicate a perforated left tympanic 
membrane; the right tympanic membrane was normal.  Later in 
September 1983, it was noted that a left tympanic membrane 
perforation was resolving.  In December 1983, the veteran 
complained that his left ear still hurt.  On objective 
examination, a hole was not visible; examination of the right 
ear was negative.  The assessment was otitis media, left.  

Service medical records dated in May 1984 indicate that the 
veteran was seen for recurrent otitis media of both ears.  In 
June 1984, the veteran was treated for an ear infection, 
possible puncture of the left ear.  

Service medical records of October 1985 reveal that the 
veteran sought treatment for left ear pain of 24 hours' 
duration.  The assessment was otitis media, bilateral.  

In January 1988, the veteran was seen for left otitis 
externa.  Left ear pain was reported in November 1988.  In 
February 1989, the veteran complained of left ear hearing 
loss.  There was no history of significant trauma or 
infections.  Examination of the right ear was within normal 
limits.  The assessment was left tympanic membrane 
perforation.  

A report of an audiometric examination in March 1989 showed 
auditory thresholds were 20 decibels or below for the right 
ear at the frequencies of 250 500, 1000, 2000, 3000, 4000 and 
8000 Hertz; and 50, 30, 35, 35, 30 and 40 decibels for the 
left ear at these same frequencies.  In May and October 1989, 
the appellant was seen for complaints, including ear pain and 
hearing loss.  Hearing loss was not indicated on objective 
evaluation.  In March 1990, a left tympanoplasty was 
accomplished.  By May 1990, the veteran was noted to be doing 
well.  On objective examination, the tympanic membrane was 
intact, mobile and well-healed.  

An examination for separation from active duty consisted 
primarily of an audiometric study showing that auditory 
thresholds were 15, 10, 10, 5, 10, and 15 decibels for the 
right ear at the frequencies of 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz.  

On a report of an initial post-service VA general medical 
examination dated in April 1992, evaluation of the ears was 
normal. 

A report of a VA audiometric examination dated in April 1992 
showed that the veteran complained of hearing problems for 
the past 6-7 years.  He claimed noise exposure in the 
military, though he wore hearing protection at all times.  He 
also reported tinnitus in both ears following ear surgery.  
Puretone thresholds were 20, 20, 15, 20 and 20 decibels for 
the right ear at the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz.  Maryland CNC word list revealed speech 
recognition scores of 92 percent in the right ear.  The 
examiner noted that there was constant bilateral tinnitus.  
There was interference with ability to understand speech.  
The tinnitus was mild in loudness and middle in pitched.  The 
summary of audiologic test results indicated essentially 
normal hearing, bilaterally; good bilateral speech 
discrimination; tympanometry showed normal middle ear 
mechanisms bilaterally with some reduction in compliance of 
the left ear probably due to otosurgery; and reflex 
thresholds mildly elevated in the left ear.  

On a report of a VA neurological examination dated in 
September 1992, hearing loss was noted.

A December 1992 rating decision initially granted service 
connection for residuals, left tympanoplasty surgery with 
tinnitus at a noncompensable rated under Diagnostic Codes 
6211-6260, effective March 13, 1992 (the date of the 
veteran's claim).  

In August 1993, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  The veteran noted that during service his 
military occupational specialty was that of a cook in an 
infantry unit.  He noted being exposed to continuous noise 
from pots and pans in the confined area of a kitchen.  He 
noted developing a hearing loss in service.  He testified 
that the tinnitus was from morning to night.  The veteran 
stated that he was employed by the state of Florida and his 
job involved light road maintenance.    

In a statement dated in December 1993, Dr. Rick Mentzer, 
chiropractic physician noted evaluating the veteran.  An 
objective evaluation reflected a grossly normal ear 
examination.

A private audiological report dated in February 1994 showed 
the auditory thresholds were 50, 65, 55, 45, 60, 50, and 25 
decibels for the right ear at the frequencies of 500, 1000, 
2000, 3000, 4000, 6000.  

In a July 1994 rating decision the RO noted that a 10 percent 
evaluation was assigned for tinnitus, residuals of left 
tympanoplasty in service under Diagnostic Code 6260, because 
the left ear surgery was considered to be consistent to 
exposure to acoustic trauma in the left ear.  The effective 
date was March 13, 1992.  

On VA examination in October 1998, the examiner noted that a 
review of the medical records indicated a history of noise 
exposure and left tympanoplasty about 10 years before.  The 
veteran's subjective complaints included bilateral constant 
tinnitus of 5-10 years' duration; left greater than right 
hearing loss; and no vertigo.  Clinical examination of the 
auricle, mastoid and external canal was normal.  The left 
tympanic membrane showed post surgical changes that were 
intact, without fluid.  There was no active disease present, 
including infections of the middle or inner ear.  The 
examiner noted that an audiogram demonstrated normal hearing 
on the right.  The diagnoses were left mild high frequency 
sensory hearing loss consistent with history of noise 
exposure in service and bilateral subjective tinnitus 
consistent with history of noise exposure in service.  

On the authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The summary of audiological test 
results was that hearing was normal on the right.  It was 
also noted that other audiological examination conducted in 
October 1998 showed hearing to be within normal limits for 
the right ear, and that there was no classic noise-induced 
hearing loss present.  

I.  Entitlement to service connection for 
hearing loss of the right ear.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned when the fact of chronicity in 
service is not adequately supported, and a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

38 C.F.R. § 3.385 (1999) states that hearing loss will be 
considered to be a disability when the threshold level in any 
of the frequencies, 500, 1,000, 2,000, 3,000 and 4,000 hertz 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores are less than 94 percent.  The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Pertinent diseases subject to presumptive service connection 
under 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991) and 38 C.F.R. §§ 3.307, 
3.309 (1999) include sensorineural hearing loss.  The Board 
notes that, since the evidence does not show that the veteran 
directly participated in combat during active duty, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.  
In this regard, the veteran has not contended that he 
incurred any injury or disease in combat.

When all the evidence is assembled, VA is responsible for 
determining whether the evaluation supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. 38 U.S.C.A. § 
5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

The veteran contends that he is entitled to service 
connection for right ear hearing loss on the basis that 
exposure to noise, including that of a gasoline explosion led 
to hearing problems.  The Board notes that service connection 
for left ear hearing loss disability has been established. 

With respect to the veteran's claim for service connection 
for right ear hearing loss disability, the audiometric 
results from authorized VA examinations in 1998 and 1992 do 
not meet the requirements of 38 C.F.R. § 3.385, set forth 
above, for establishing a current right ear hearing loss 
disability.  Without evidence of a current disability, the 
veteran's claim for service connection for hearing loss is 
inherently not well-grounded.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The Board notes that the veteran submitted a private 
audiogram dated in February 1994 that does reveal hearing 
loss of the right ear under the provisions of 38 C.F.R. 
§ 3.385.  However, there is no indication in that medical 
report that any hearing loss found is related to service.  
Consequently, even if the private examination were conducted 
consistent with the conditions required for an authorized 
examination for compensation purposes, that report is 
otherwise not sufficient to well ground the veteran's claim 
since it does not provide the required medical nexus 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  The United States 
Court of Appeals for Veterans Claims (Court), held in 
Grottveit v. Brown, 5 Vet. App. 91 (1993), that lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a).

Thus, the veteran has failed to present a well-grounded claim 
for service connection pursuant to the criteria required by 
Caluza v. Brown, 7 Vet. App. 498, 506, and the benefit sought 
on appeal is denied. 

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well-grounded 
claim for entitlement to service connection for a right ear 
hearing loss disability.  The Board finds that the veteran 
has been given ample opportunity to present evidence and 
argument in support of his claims at the RO, and that he is 
not prejudiced by the Board's denial on the basis that he has 
failed to present a well-grounded claim.

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded, namely medical evidence of a hearing loss 
disability, as defined in the VA regulation, and medical 
nexus evidence that links such disability to service.


II. Entitlement to a disability evaluation greater than 10 
percent for tinnitus and to a compensable disability 
evaluation for residuals of post left tympanoplasty.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999), which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  The 
provisions of 38 C.F.R. § 4.10 (1999) state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).


Tinnitus

Effective June 10, 1999, regulations applicable to rating 
tinnitus were revised.  
63 Fed. Reg. 25206 (May 11, 1999).  Prior to June 10, 1999, a 
10 percent evaluation was assigned when tinnitus was 
"persistent as a symptom of head injury, concussion or 
acoustic trauma".  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998). The revised regulation provides for evaluation of 
recurrent tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (1999).  A 10 percent evaluation is assigned under the 
current criteria when tinnitus is recurrent.  Id.

The Court has held that where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the version most favorable 
to an appellant applies.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Court has further held that a liberalizing 
regulation can not be applied to a claim prior to the 
effective date of the liberalizing regulation.  See 
38 U.S.C.A. § 5110 (g) (West 1991); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

The Board notes that under the old or new regulations, the 
veteran clearly warrants assignment of a 10 percent 
evaluation as his tinnitus is at least recurrent in nature, 
as indicated by the available report of VA examination and 
the veteran's own statements.  

Under either the old or new diagnostic criteria, a 10 percent 
disability evaluation is the highest rating permitted under 
that diagnostic code.  The competent medical evidence in this 
case does not demonstrate or suggest that the veteran's 
service-connected tinnitus is due to other etiologic cause 
such as rhinitis, a psychiatric disorder, or cerebral 
arteriosclerosis that would mandate evaluation under other 
than Diagnostic Code 6260.  Thus, in this instance, a 10 
percent is the maximum available under the Schedule, and such 
appropriate 10 percent rating is already assigned, effective 
the earliest effective date for the grant of this service-
connected disability.  Consequently, a higher schedular 
rating is not appropriate.  



Residuals of post left tympanoplasty

The veteran's residuals of post left tympanoplasty have been 
currently evaluated as zero percent disabling under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under 
this diagnostic code, perforation of the tympanic membrane 
warrants a noncompensable evaluation, regardless of severity.  
This rating criteria became effective June 10, 1999.  See 63 
Fed. Reg. 25206 (May 11, 1999).  Prior to June 10, 1999, 
38 C.F.R. § 4.87a, Diagnostic Code 6211 also provided for a 
noncompensable evaluation for perforation of a tympanic 
membrane, regardless of severity.  

The evidence in this case does not show disability associated 
with residuals of post left tympanoplasty.  Since the 
regulatory criteria provide for a 0 percent rating, the 
noncompensable schedular rating assigned is appropriate.  

III.  Extraschedular Analysis

The veteran and his representative contend that a higher 
rating may be assigned on an extraschedular basis, outside 
the regular rating criteria.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) an extra-schedular rating is in order where 
there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Related factors are marked 
interference with employment or frequent periods of 
hospitalization.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Consequently, the Board will consider whether the 
disabilities at issue in this case warrant the assignment of 
an extraschedular rating as argued by the veteran and his 
representative.

In this case, the RO considered whether the case should be 
referred for an extraschedular rating, as documented in the 
May 1999 supplemental statement of the case.  However, the RO 
declined to do so, and the Board agrees with the RO's 
conclusion.   

A review of the claims file is notable for the fact that 
despite his complaints, the veteran has maintained post-
service employment, as discussed at his 1993 hearing.  There 
is no evidence showing that the veteran has required any 
post-service hospitalization because of his service-connected 
disabilities related to tinnitus or residuals of post left 
tympanoplasty.  There is also no showing that any of those 
service-connected conditions has markedly interfered with his 
employment.  The Board notes his argument that due to 
service-connected ear disabilities, he has needed to have 
people in the course of conversation repeat their information 
to him.  However, the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries and an unusual 
disability picture has not been presented.  See also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

The Board concludes by noting that although the decision 
herein includes consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been awarded the maximum available 
schedular evaluation for his tinnitus and for residuals of 
post left tympanoplasty the entire time period at issue.  In 
doing so, the Board has considered all the competent and 
relevant evidence of record, and the actions by the RO 
allowed the veteran to submit any relevant evidence.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to service-connection for hearing loss disability 
of the right ear is denied.

An evaluation in excess of 10 percent for service-connected 
bilateral tinnitus is denied.

A compensable evaluation for residuals of post left 
tympanoplasty is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

